Citation Nr: 0108681	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION 

The veteran served on active duty from October 1952 to 
December 1954 and from February 1955 to December 1973.  He 
also served in the United States Army Reserves.  The veteran 
died in February 1999.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in March 1999 denying entitlement to service connection 
for the cause of the veteran's death.  

The March 1999 rating decision did grant entitlement to 
Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. § 1318, as well as entitlement to Dependents' 
Educational Assistance under Title 38, Chapter 35, United 
States Code.  Based on testimony during the appellant's 
hearing before RO personnel in May 2000, it appears that the 
appellant is primarily interested in a grant of service 
connection for the cause of the veteran's death because it 
would entitle her to a larger award for burial benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is the appellant's contention that the veteran died of his 
service-connected skin condition which was a result of his 
exposure to Agent Orange while in Vietnam.  At the time of 
the veteran's death he had the following service-connected 
disabilities:  acne conglobata of the face, arms, head and 
axillary regions, rated 50 percent disabling; anxiety with 
depressive features, rated 30 percent disabling; degenerative 
arthritis of the cervical, dorsal and lumbar spine, rated 20 
percent disabling; tinea cruris of the groin and upper inner 
thighs, rated 10 percent disabling; and hearing loss, rated 
noncompensably disabling.  He had been receiving a total 
rating for compensation purposes based upon unemployability 
(TDIU) since August 1977.  

In support of her claim, the appellant submitted a copy of 
the certificate of death that showed the veteran died in 
February 1999 at the VA Medical Center (MC) in Jackson, 
Mississippi.  The immediate cause of death was sepsis due to 
or as a consequence of "hidriadenites" due to or as a 
consequence of "inarition."  Identified as another 
significant condition contributing to death but not resulting 
in the underlying cause was dementia.

Thus, at the time of his death, the veteran was service-
connected for two skin disorders, characterized as acne 
conglobata and tinea cruris, which affected his face, arms, 
head, axillary regions, groin, and upper inner thighs.  The 
RO denied the claim for service connection for the cause of 
the veteran's death because there was no showing that any of 
the veteran's service-connected disabilities contributed to 
his death and because a prior rating decision in 1974 had 
denied service connection for hidradenitis.

The Board notes, however, that an August 1998 VA medical 
examination report noted that the veteran's complaints 
related to "his skin disorder of the hidradenitis, groin 
area, buttocks, axillary area."  An April 1998 record from 
another VA physician noted that he was being treated for 
severe hidradenitis suppurativa which involved the buttocks 
and groin.  A review of recent VA outpatient treatment 
records also reveals that hidradenitis suppurativa is the 
sole diagnosis provided for his skin disorder.

The Board notes that the veteran's service-connected skin 
disorder was most recently evaluated, as acne conglobata and 
tinea cruris, in a November 1977 rating decision which 
assigned TDIU benefits.  That rating decision based the grant 
of TDIU benefits, in part, on an August 1977 VA 
hospitalization record which noted that the veteran "has a 
21 year history of acne conglobata of the face" and that in 
the last decade or so, "his facial acne has worsened, 
resulting in severe facial scarring" and "he developed a 
persistent pruritic rash and boils in the groin and 
suprapubic regions."  Just a few years later, a July 1980 VA 
hospitalization record described the veteran's skin disorder 
as one which had "a 16 year history of hidradenitis 
suppurativa of the axillary and inguinal areas."  

Based on the aforementioned records, the Board finds it 
difficult to determine whether there is any distinction 
between the veteran's service connected acne conglobata and 
tinea cruris and his "nonservice-connected" hidradenitis 
suppurativa.  Accordingly, a medical opinion on this question 
is warranted.  

In addition, the Board notes that the claims folder does not 
contain a report or any other medical record regarding the 
veteran's terminal admission at the Jackson VAMC. 

Accordingly, this case is REMANDED for the following:

1.  The RO must associate with the claims 
folder copies of the medical records 
prepared in conjunction with the veteran's 
terminal hospitalization at the VAMC in 
Jackson, Mississippi.  

2.  The medical records, together with the 
claims folder and a copy of this Remand, 
should be referred to a physician for 
review and preparation of an opinion which 
addresses the following questions:

a.  Is it at least as likely as not 
that there is no significant 
distinction between the skin 
disorder characterized as acne 
conglobata and tinea cruris and the 
skin disorder characterized as 
hidradenitis suppurativa?

b.  Was the veteran's hidradenitis 
suppurativa related to service or a 
service-connected disability? 

c.  Is it at least as likely as not 
that a service-connected disorder 
was, singly or jointly with some 
other condition, the immediate or 
underlying cause of death or 
etiologically related thereto?

d.  Is it at least as likely as not 
that a service-connected disorder 
contributed substantially or 
materially to death, combined to 
cause death, or aided or lent 
assistance to the production of 
death?

A complete rationale for any opinion 
should be included in the report prepared.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


